DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 07/06/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 07/06/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Specification other than what is set forth below have been withdrawn.

With regard to the claim interpretation under 112(f) to claim 59, Applicant’s arguments filed 07/06/2022 in view of the amendments have been fully considered and are recorded accordingly. The 112(f) claim interpretation has been withdrawn.

With regard to the objections to Claims, Applicant’s arguments 07/06/2022 in view of amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 07/06/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “According to some examples” (line 1), “In some cases” (last third line), or the like, which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 7, 30, 36, 59 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Publication No. 2020/0413436) in view of Xiong al (US Publication No. 2020/0077470) and further in view of Tang et al (US Publication No. 2019/0261341).
Note: Xiang was an US patent family of WO 2018204730 cited by the applicant in the IDS received on 09/03/2020. 

Regarding claim 1, Bae teaches, a method for wireless communication at a user equipment (UE) [FIGS. 9-10; ¶0330-0339, a method for wireless communication at UE], comprising: 
receiving, at the UE, a downlink control message that schedules transmission by the UE of an uplink message using a plurality of time and frequency resources [FIGS. 9-10; ¶0330-0339, (the UE) receives a UL grant that schedules the uplink transmission; note that the allocations of UL transmission along with pre-emption indication are based on time/frequency resources (see, FIG. 8 and ¶0214-0228)]; 
receiving, at the UE, an uplink preemption indicator [FIGS. 9-10; ¶0330-0339, (the UE) receives a control message (see, also pre-emption indication of FIG. 8 and its related descriptions) including second information on a resource for which the UL transmission is to be stopped (S1020)], wherein the uplink preemption indicator is indicative of one or more resources in which transmissions made by the UE are preempted during at least a portion of the plurality of time and frequency resources [FIGS. 9-10; ¶0330-0339, the control message indicates (see, also pre-emption indication of FIG. 8 and its related descriptions) the resource in which the UL transmission is stopped during at least a portion of the time/frequency resources (note that the resource allocation are based on the time/frequency resources (see, FIG. 8 and ¶0214-0228)]; and 
suppressing transmission of the uplink message in the one or more resources during at least the portion of the plurality of time and frequency resources based at least in part on the uplink preemption indicator [FIGS. 9-10; ¶0330-0339, (the UE) drops the uplink transmission in the resource for which the uplink transmission is to be stopped during the at least a portion of the time/frequency resources (note that the resource allocation are based on the time/frequency resources (see, FIG. 8 and ¶0214-0228) based on the second information of the control message (see, also pre-emption indication of FIG. 8 and its related descriptions)]; and 
transmitting the uplink message in a spatial direction ... during a resource [FIGS. 9-10; ¶0330-0339, performing the uplink transmission in first and third parts of the resource for the uplink transmission of the DMRS; note that transmission of a wireless signal is performed in at least one beam/spatial direction].
Although Bae teaches, wherein the uplink preemption indicator is indicative of one or more resources ... suppressing transmission of the uplink message in the one or more resources, Bae does not explicitly teach (see, emphasis), an uplink preemption indicator is indicative of one or more spatial directions ... suppressing transmission of the uplink message in the one or more spatial directions; transmitting the uplink message in spatial directions.
However, Xiong teaches, an uplink preemption indicator is indicative of one or more spatial directions [¶0114 and 0156, the pre-emption indication indicates a layer or a set of one or more antenna port indices in a spatial domain part (i.e., spatial directions)] ... the uplink message in the one or more spatial directions [¶0114 and 0156, note that the pre-emption indication for the one or more antenna por indices is for PUCCH (i.e., uplink message)]; transmitting the uplink message in spatial directions [FIG. 8; ¶0077, PUCCH transmission is performed in multiple beam-pair links which corresponding to multiple spatial directions].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Bae by including the above-mentioned features, as taught by Xiong because it would provide the system with the enhanced flexibility in selecting the pre-emption indication method from various schemes [¶0156 of Xiong].
	Although Bae in view of Xiong teaches, “an uplink preemption indicator is indicative of one or more spatial directions in which transmissions made by the UE are preempted during at least in part on the one or more bits", “suppressing transmission of the uplink message in the one or more spatial directions ... based at least in part on the uplink preemption indication” and “transmitting the uplink message in spatial directions” as set forth above, Bae in view of Xiong does not explicitly teach (see, emphasis), 
transmitting the uplink message in a spatial direction different than the one or more spatial directions associated with an uplink preemption during a resource.
However, Tang teaches, transmitting an uplink message in a spatial direction different than one or more spatial directions associated with an uplink preemption during a resource [¶0081, performing uplink transmission through one of the first uplink transmission channel and the second uplink transmission channel which is not punctured during an overlapped resource of the first and second uplink transmission channels; note that another one of the first uplink transmission channel and the second uplink transmission channel is punctured is punctured during the overlapped resource; further note that the first and second uplink transmission channels correspond to different beams]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Bae in view of Xiong by including the above-mentioned features, as taught by Tang because it would provide the system with the enhanced capability of improving flexibility of uplink transmissions [¶0072 of Tang].

Regarding claim 7, Bae in view of Xiong and Tang teaches, all the limitations of claim 1, and Xiong further teaches, wherein the uplink preemption indicator comprises a bit sequence in downlink control information [¶0170-0172, the pre-emption indication comprises a bit sequence (a bitmap of length 14 bit) carried by a DCI format].

Regarding claim 30, Bae teaches, an apparatus for wireless communication at a user equipment (UE) [FIG. 12; ¶0353-0357, terminal (UE) 1220], comprising: 
a processor [FIG. 12; ¶0353-0357, processor 1221], 
memory in electronic communication with the processor [FIG. 12; ¶0353-0357, memory 1222 in electronic communication with the processor 1221]; and instructions stored in the memory and executable by the processor to cause the apparatus to actions [FIG. 12; ¶0353-0357, note that every UE comprises instructions stored in the memory and executable by the processor]. Thus, claim 30 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 7. 

Regarding claim 59, Bae teaches, a user equipment (UE) [FIG. 13; ¶0359, UE 1320], comprising: means for receiving .... [FIG. 13; ¶0359	, Tx/Rx RF module 1325]; means for receiving .... [FIG. 13; ¶0359, Tx/Rx RF module 1325]; and means for suppressing ... [FIG. 13; ¶0359, processor 1321]. Thus, claim 59 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 62, Bae teaches, non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) [FIG. 13; ¶0359,-0360, memory storing program code for wireless communication at UE 1320], the code comprising instructions executable by a processor [FIG. 13; ¶0359-0360, the program code comprising instructions executable by the processor 1321]. Thus, claim 62 is rejected at least based on a similar rational applied to claim 1.

Claims 3-4 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Publication No. 20200/413436) in view of Xiong al (US Publication No. 2020/0077470) and further in view of Tang et al (US Publication No. 2019/0261341) and further in view of Tsai et al (US Publication No. 2019/0268961).

Regarding claim 3, although Bae in view of Xiong and Tang teaches, all the limitations of claim 1 and particularly, "the uplink preemption indicator” and “the one or more spatial directions" as set forth above, Bae in view of Xiong does not explicitly teach (see, emphasis), identifying that an indicator includes one or more bits that correspond to a sounding reference signal resource indicator; and  determining the one or more spatial directions based at least in part on the one or more bits.  
However, Tsai teaches, 
identifying that an indicator includes one or more bits that correspond to a sounding reference signal resource indicator [FIG. 1; ¶0018, (the UE) receives a spatial relation information including a four-bit bitmap for indicating a spatial filter to be used by UE, one of the four-bit bitmap corresponds to a sounding reference signal resource indicator (SRI); note that the spatial relation information is required to be identified for the UE to transmit uplink signals thereupon]; and 
determining the one or more spatial directions based at least in part on the one or more bits [¶0018, (the UE) assumes the spatial relation between spatial filters corresponding respective PUCCH transmission and reference signals based on the bitmap].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Bae in view of Xiong and Tang by including the above-mentioned features, as taught by Tsai because it would provide the system with the enhanced capability of providing the UE with UE TX beam for being used to transmit PUCCH and thus allowing for efficiently completing RRC reestablishment procedure [¶00004-0005 of Tsai].

Regarding claim 4, Bae in view of Xiong, Tang and Tsai teaches, all the limitations of claim 3 and particularly, "determining the one or more spatial directions based at least in part on the one or more bits” and “transmissions made by the UE are preempted during at least the portion of the plurality of time and frequency resources“ as set forth above, and Xiong further teaches, identifying one or more panels in which transmissions made by the UE are preempted [¶0114 and 0156, the pre-emption indication indicates a set of one or more antenna port indices in a spatial domain part (i.e., one or more panels); note that the pre-emption indication is required to be identified for the UE to transmit uplink signals thereupon], 
wherein the one or more spatial directions are determined based at least in part on the identified one or more panels [¶0114 and 0156, note that the spatial directions are determined based on the identified one or more antenna port indices].

Regarding claim 32, claim 32 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 4. 

Claims 5 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Publication No. 20200/413436) in view of Xiong al (US Publication No. 2020/0077470) and further in view of Tang et al (US Publication No. 2019/0261341) and further in view of Tsai et al (US Publication No. 2019/0268961) and further in view of Matsumura et al (US Publication No. 2021/0314038).

Regarding claim 5, Bae in view of Xiong, Tang and Tsai teaches, all the limitations of claim 3 and particularly, "determining the one or more spatial directions based at least in part on the one or more bits” and “transmissions made by the UE are preempted during at least the portion of the plurality of time and frequency resources“ as set forth above, Bae in view of Xiong, Tang and Tsai does not explicitly teach (see, emphasis), identifying one or more beams in which transmissions made by the UE are indicated ... , wherein the one or more spatial directions are determined based at least in part on the identified one or more beams.  
However, Matsumura teaches, identifying one or more beams in which transmissions made by the UE are indicated [FIG. 1; ¶0094-0096, (the UE) receives a beam indication (indicating beam correspondence for SRIs) for the PUCCH in DCI; note that the beam correspondence (i.e., one or more beams) is required to be identified for the UE to transmit the PUCCH] ... , wherein the one or more spatial directions are determined based at least in part on the identified one or more beams [¶0094-0096, note that the spatial directions are determined based on the identified one or more beams].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Bae in view of Xiong, Tang and Tsai with the teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 5. 

Claims 6 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Publication No. 20200/413436) in view of Xiong al (US Publication No. 2020/0077470) and further in view Tang et al (US Publication No. 2019/0261341) and further in view of Tsai et al (US Publication No. 2019/0268961) and further in view of Olsson et al (US Publication No. 2018/0295631).

Regarding claim 6, although Bae in view of Xiong, Tang and Tsai teaches, all the limitations of claim 3 and particularly, "determining the one or more spatial directions based at least in part on the one or more bits” and “transmissions made by the UE are preempted during at least the portion of the plurality of time and frequency resources“ as set forth above, Bae in view of Xiong, Tang and Tsai does not explicitly teach (see, emphasis), 
identifying one or more precoders in which transmissions made by the UE are indicated ... , wherein the one or more spatial directions are determined based at least in part on the identified one or more precoders.  
However, Olsson teaches, identifying one or more precoders in which transmissions made by the UE are indicated [¶0007-0008, determining/identifying desired precoders (codebooks) (based on antenna ports (i.e., spatial directions) in which PUCCH transmission made by the wireless communication device (UE) are indicated)]... , wherein the one or more spatial directions are determined based at least in part on the identified one or more precoders [¶0007-0008, note that the spatial directions are determined based on the identified one or more precoders (codebooks)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Bae in view of Xiong, Tang and Tsai with the teachings of Olsson since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 35, claim 35 is rejected at least based on a similar rational applied to claim 6.

Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Publication No. 20200/413436) in view of Xiong al (US Publication No. 2020/0077470) and further in view of Tang et al (US Publication No. 2019/0261341) and further in view of Rune et al (US Publication No. 2017/0366992).

Regarding claim 8, although Bae in view of Xiong and Tang teaches, all the limitations of claim 7 and particularly, "the uplink preemption indicator comprises a bit sequence in downlink control information” as set forth above, and Bae further teaches, the uplink preemption indicator indicates the portion of the plurality of time and frequency resources [FIGS. 9-10; ¶0330-0339, the control message indicates (see, also pre-emption indication of FIG. 8 and its related descriptions) the resource in which the UL transmission is stopped during at least a portion of the time/frequency resources (note that the resource allocation are based on the time/frequency resources (see, FIG. 8 and ¶0214-0228)], and Xiong further teaches, the uplink preemption indicator indicates the one or more spatial directions [¶0114 and 0156, the pre-emption indication indicates a layer or a set of one or more antenna port indices in a spatial domain part (i.e., spatial directions)], Bae in view of Xiong and Tang does not explicitly teach (see, emphasis), wherein a first subset of the bit sequence indicates a portion of a first resource and a second subset of the bit sequence indicates a second resource.
	However, Rune teaches, a first subset of the bit sequence indicates a portion of a first resource and a second subset of the bit sequence indicates a second resource [¶0094-0096, two subsets of 8 bits indicates two separated resources, respectively, in time, frequency or code domain].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Bae in view of Xiong and Tang by including the above-mentioned features, as taught by Rune because it would provide the system with the enhanced capability of reducing the number of unique USS sequences and thus reducing overhead to represent bit combinations [¶0094 of Rune].

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 8. 

Claims 9-10 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Publication No. 20200/413436) in view of Xiong al (US Publication No. 2020/0077470) and further in view of Tang et al (US Publication No. 2019/0261341) and further in view of Rune et al (US Publication No. 2017/0366992) and further in view of Tsai et al (US Publication No. 2019/0268961).

Regarding claim 9, although Bae in view of Xiong, Tang and Rune teaches, all the limitations of claim 8 and particularly, "the second subset of the bit sequence” as set forth above, Bae in view of Xiong, Tang and Rune does not explicitly teach (see, emphasis), receiving radio resource control signaling indicative of a relationship between the bit sequence and the one or more spatial directions.  
	However, Tsai teaches, receiving radio resource control signaling indicative of a relationship between a bit sequence and one or more spatial directions [¶0018, (the UE) receives RRC signaling including the bitmap indicating a relation between a bit sequence of the bitmap and corresponding spatial filter of each uplink resource (e.g., SRI)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Bae in view of Xiong, Tang and Rune by including the above-mentioned features, as taught by Tsai because it would provide the system with the enhanced capability of providing the UE with UE TX beam for being used to transmit PUCCH and thus allowing for efficiently completing RRC reestablishment procedure [¶0004-0005 of Tsai].

Regarding claim 10, Bae om view of Xiong, Tang, Rune and Tsai teaches, all the limitations of claim 9 and particularly, “the second subset of the bit sequence” as set forth above, and Tsai further teaches, wherein the relationship indicates a mapping of one or more sounding reference signal resource indicators to one or more bit values represented by the second subset of the bit sequence [¶0018, the relation between the bit sequence of the bitmap and corresponding spatial filter of each uplink resource (e.g., SRI) indicates a mapping of the SRI to a bit value represented by the bit sequence of the bitmap].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Bae in view of Xiong, Tang and Rune by including the above-mentioned features, as taught by Tsai because it would provide the system with the enhanced capability of providing the UE with UE TX beam for being used to transmit PUCCH and thus allowing for efficiently completing RRC reestablishment procedure [¶0004-0005 of Tsai].

 Regarding claim 38, claim 38 is rejected at least based on a similar rational applied to claim 9. 

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 10.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Jiang et al (US Publication No. 2016/0269047) [¶0070]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469